PER CURIAM: *
This court has read the entire record of this case to look for any legal claims Appellant has appealed, but none is found. *353Appellant does complain about being denied the ability to proceed in forma pau-peris but she was-originally denied this for cause. Her present means were not then known. Although she does not mention the mandamus sought against the FBI, that bears on her complaint that the FBI has not responded correctly to her request for information about her in files of the FBI. A final judgment has been entered denying that claim.
The court must dismiss this appeal.
DISMISSED.-

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.